DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of January 21, 2021, Applicant, on March 26, 2021, amended claims 1, 5, 7, 12, & 14 and canceled claim 11. Claims 1-10 & 12-14 are now pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments to the claims and arguments are sufficient to overcome some of the grounds for rejection under 35 USC 112, second paragraph, set forth in the previous action. Therefore, some of the grounds for rejections are withdrawn. However, some of the grounds are not overcome. Moreover, additional 35 USC 112 rejections necessitated by Applicant’s amendment are set forth below.
Applicant's amendments to the claims and arguments are sufficient to overcome the under 35 USC 103 rejection set forth in the previous action. Therefore, the 35 USC 103 rejections are withdrawn.


Response to Requirement for Information Under 37 CFR § 1.105
	
With respect to the requirement for information regarding claims 11-12, Applicant’s response on pages 14-15 of Applicant’s response dated March 26, 2021 statement on the record is indicating that Applicant is unaware of any reference that describes the methodology of the features of previously recited claims 11-12. Further, Examiner takes Applicant’s response as a good faith attempt to obtain the information and to make a reasonable inquiry. MPEP 704.12(b). Accordingly, the requirement for information under 37 CFR § 1.105 is satisfied and withdrawn.

Response to Arguments - 35 USC § 112, Second Paragraph

Applicant’s amendments and arguments with respect to the 35 USC 112 rejections have been fully considered, but not all of the amendments and arguments are sufficient to overcome the 35 USC 112.

With respect Applicant’s assertion submits that a time interval must inherently have a beginning and an end and that, accordingly, "the beginning" and "the end" of a specified time interval do not require an antecedent basis, Examiner respectfully disagrees. These limitations lack antecedent basis because the claims do not previously introduce a beginning or an end of the relevant time interval within the claims, and thus, it is unclear to which time interval the claim refers in these limitations. Therefore, these grounds for rejection of claim 1 are maintained.

With respect to Applicant’s argument that "the action of … " in claims 1, 2, 3, 7, 10, & 12 does not render the claim indefinite because there is no ambiguity as to which action is being referred to, Examiner finds this argument persuasive because the actions to which the claim refers in these limitations are previously introduced, and thus, these grounds for rejection of claims 1, 2, 3, 7, 10, & 12 have been withdrawn.

With respect to Applicant’s assertions regarding claim 2, that “the remaining float value” is introduced in a previous line, Examiner finds this argument persuasive, and thus, this ground for rejection of claim 2 have been withdrawn.

With respect to Applicant’s assertions regarding claim 14, that Applicant amended the claim to explicitly recite that each data processing system comprises a computer processor, Examiner finds these amendments sufficient, and thus, these grounds for rejection of claim 14 have been withdrawn.

Moreover, additional 35 USC 112 rejections necessitated by Applicant’s amendment are set forth below.

Response to Arguments - 35 USC § 101

Applicant’s amendments and arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea because the claims are not limited to any of the abstract groups, and if, for the sake of argument, claims 1-14 are deemed to incorporate abstract ideas, the elements of the claims, when taken in combination, recite a nonconventional and non-generic approach to a technological problem of optimizing a large scale project combining human and machine-implemented tasks since the claims specify that at least one project task is machine-implemented, the automated actions of the method includes providing instructions to one or more machines for carrying out a task, and receiving and processing sensor information to determine task output. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, with respect to the first prong of Step 2A, the claims (claim 1, and similarly claim 2-10 & 12-14) recite “[a] method for prioritizing and scheduling project tasks, the method comprising: receiving, …, required deliverable information defining a project scope comprising a plurality of completion requirements; determining … a project task set comprising a plurality of tasks necessary to accomplish the project scope at least one of said plurality of tasks being a machine-implemented task; determining … for each task in the project task set, materials required to complete said the given task, task precedence logic identifying 

	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited a method for prioritizing and scheduling project tasks comprising receiving required deliverable and resource constraint information, determining a project task set, materials for the task, task precedence, task uncertainty model, and resources required to complete the given task, identifying critical task chains, and preparing a task sequence and an estimated schedule including calculating and adding a project buffer, receiving a current criticality factor, calculating task criticality, prioritizing project tasks, identifying projects for work which should be done, assigning tasks to a work cell, and transmitting a work request to a work cell station, assembling and transmitting tasks status information for current tasks, determining whether all tasks are complete, and when tasks are not complete, updating current time interval and repeating task criticality, scheduling, and task status assessment, wherein calculating and adding a project buffer is performed by determining a safety removed value, calculating sum of squares, multiplying the safety removed value and a percentage, determining whether these values are less than or greater than each other, and  adding the task safety removed values for all tasks in the critical chain could all be reasonably interpreted as a human using their mind to evaluate tasks to prioritize and schedule project tasks by a human observing information regarding required deliverables, resource constraints, critical task chains, projects for work which should be done, work request to a work cell station, tasks status information for current tasks and a human performing evaluations and using judgement to determine a project task set, materials for the task, task precedence, task uncertainty model, resources required to complete the given task, and whether all tasks are complete, calculate a project buffer and task criticality, and assign work tasks, and a human repeating these steps if the human determines all tasks are not complete mentally and using a pen and paper. Therefore, the claims recite a mental process.
Further, the abstract idea of “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). Further, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical  limitations reciting calculations, including the limitations directed to calculating and adding a project buffer (including determining a value, calculating sum of squares, multiplying by a percentage, determining less than or greater than, adding), these limitations recite mathematical calculations and relationships. Consequently, the above claims recite mathematical concepts. 
Moreover, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. In the present claims, as indicated by Applicant and disclosed in the specification, the project tasks are implemented by humans, and thus, each of the above limitations are directed to managing personal human behavior of humans performing the project tasks assigned to the persons. As a result, the claims recite to a certain method of organizing human activity. 
Accordingly, since the claims recite a mental processes, mathematical concepts, and a certain method of organizing human activity, the claims are directed to an abstract idea under the first prong of Step 2A.

With respect to Applicant’s assertions reciting that the tasks are machine-implemented task, transmitting instructions to machines capable of carrying out the machine-implemented task, and receiving and processing data from sensors, these elements are additional elements beyond the recited abstract idea addressed under the second prong of Step 2A and Step 2B. Under prong 2 of Step 2A and Step 2B, individually and when viewed as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment and machine implemented tasks.


Under the second prong of Step 2A, in the interest of clarity, in addition to the additional elements identified by Applicant discussed above, the only additional elements beyond the recited abstract idea include “by a data processing system,” “by a work metric assembly system,” “transmitting instructions to one or more machines capable of carrying out the machine-implemented task,” “data from one or more sensors,” and “by the work metric assembly system to the data processing system” in claim 1, and similarly 114, “from an automated sensor system” in claim 6, “the application of machine learning” in claim 7; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment and machines implemented tasks. Further, as noted above, with respect to the receiving, transmitting, from sensors, to machines limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. 
With respect to Step 2B, as noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Sherer et al. (US 20140236651 A1) at [0072] and Applicant’s specification at [0076] & [00114] (disclosing that the data processing systems of the management system may each be in the form of a computer or computer system and application of machine learning technology has become commonplace). Furthermore, as an ordered combination, these elements amount to generic See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving, transmitting, from sensors, to machines limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10 & 12-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Response to Arguments - Prior Art

Applicant’s amendments and arguments with respect to the prior art rejections have been fully considered, and they are persuasive. Therefore, the prior art rejections are withdrawn.

Specifically, Examiner finds pages 13-14 of Applicant’s response dated March 26, 2021 discussing incorporating features of claim 11 into claims 1 and 14 to be persuasive because this combination of features could not be found to be taught or disclosed by the prior art.
The closes prior art include Sherer, et al. (US 20140236651 A1), hereinafter Sherer, and Pink (US 20140350985 A1), hereinafter Pink; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1 & 14. Further, none of these references teaches, either alone or in combination, the following combination of claim features required by claim 1, and similarly claim 14:
calculating a project buffer comprises: 
determining a safety removed value for each task in the critical chain; 
calculating a square root of a sum of squares (SRSS) of the safety removed values for the tasks in the critical chain; 
for each task of the critical chain, 
multiplying the task safety removed value for said task by a predetermined percentage to obtain a trial safety removed, 
comparing the trial safety removed to the SRSS and the task safety removed value for said task, 
responsive to a determination that the trial safety removed is less than or equal to the SRSS and less than or equal to the task safety removed value for said task, adding a predetermined percentage of the task safety removed value for said task to the trial safety removed and repeating the comparing action, 
responsive to a determination that the trial safety removed is greater than the SRSS and less than or equal to the task safety removed value for said task, setting the task safety removed to be equal to the trial safety removed value for said task; and 
adding the task safety removed values for all tasks in the critical chain to obtain the project buffer.

Furthermore, Examiner cites to the additional reference of Bie, et al., Buffer sizing approach with dependence assumption between activities in critical chain scheduling 50 International Journal of Production Research 24 (2012), hereinafter Bie, disclosing approaches for determining buffer sizes for activities in a critical chain of a project, including the root square error method with fuzzy numbers, wherein the buffer size is determined as the square root of the sum of the squares of the safety times estimated by fuzzy numbers by calculating the safety time of each activity as the difference between the suitable deterministic duration and the high agreement duration in a model of trapezoidal fuzzy numbers. While Bie 
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 & 14 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Sherer, Pink, and Bie and/or any other additional reference(s) would be improper to teach the claimed invention.







Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recites “the beginning of a current project time interval,” “the end of the current time interval,” “the beginning of the updated current time interval,” “the updated current time interval,” “the end of the updated current time interval,” and “the critical chain.” These limitations lack antecedent basis.
Claims 2-13 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-13 are rejected for the reasons set forth above regarding claim 1 as a result.
Claim 14 recites “the automated planning, criticality, and manufacturing scheduling data processing systems.” This limitation lacks antecedent basis.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 & 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-10 & 12-14) recite “[a] method for prioritizing and scheduling project tasks, the method comprising: receiving, …, required deliverable information defining a project scope comprising a plurality of completion requirements; determining … a project task set comprising a plurality of tasks necessary to accomplish the project scope at least one of said plurality of tasks being a machine-implemented task; determining … for each task in the project task set, materials required to complete said the given task, task precedence logic identifying which the tasks of the project task set that must be completed before said the given task, and a task uncertainty model; preparing … a task sequence for the project task set; determining, … for each task in the project task set, a set of one or more resources required to complete the given task; receiving, …, resource constraint information associated with the resources required for the tasks in the project task set; identifying, … a critical task chain for the project task set, the critical task chain being determined at least in part based on the task sequence and the resource constraint information; preparing, …, an estimated project schedule comprising the tasks in the critical chain and one or more feeder task chains, the action of preparing an estimated project schedule including calculating and adding to the critical task chain of the estimated project schedule a project buffer; at the beginning of a current project time interval, carrying out … a set of task criticality and scheduling actions including receiving current criticality factor information on one or more variable criticality factors associated with one or more of the tasks of the project task set including the machine-implemented task, wherein the current criticality factor information for the machine-implemented task includes machine availability information and measured machine performance information, calculating a task criticality for each task of the project task set using the task uncertainty model for the given task, the current criticality factor information, and task status information for tasks for which work has previously been initiated, prioritizing the tasks of the project task set based at least in part on task criticality, identifying project tasks for which work should be done during the current project time interval 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited a method for prioritizing and scheduling project tasks comprising receiving required deliverable and resource constraint information, determining a project task set, materials for the task, task precedence, task uncertainty model, and resources required to complete the given task, identifying critical task chains, and preparing a task sequence and an estimated schedule including calculating and adding a project buffer, receiving a current criticality factor, calculating task criticality, prioritizing project tasks, identifying projects for work which should be done, assigning tasks to a work cell, and transmitting a work request to a work cell station, assembling and transmitting tasks status information for current tasks, determining whether all tasks are complete, and when tasks are not complete, updating current time interval and repeating task criticality, scheduling, and task status assessment, wherein calculating and adding a project buffer is performed by determining a safety removed value, calculating sum of squares, multiplying the safety removed value and a percentage, determining whether these values are less than or greater than each other, and  adding the task safety removed values for all tasks in the critical chain could all be reasonably interpreted as a human using their mind to evaluate tasks to prioritize and schedule project tasks by a human observing information regarding required deliverables, resource constraints, critical task chains, projects for work which should be done, work request to a work cell station, tasks status information for current tasks and a human performing evaluations and using judgement to determine a project task set, materials for the task, task precedence, task uncertainty model, resources required to complete the given task, and whether all tasks are complete, calculate a project buffer and task criticality, and assign work tasks, and a human repeating 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “by a data processing system,” “by a work metric assembly system,” “transmitting instructions to one or more machines capable of carrying out the machine-implemented task,” “data from one or more sensors,” and “by the work metric assembly system to the data processing system” in claim 1, “from an automated sensor system” in claim 6, “the application of machine learning” in claim 7, and “[a] project management system comprising: an automated planning data processing system comprising a first computer processor configured for …,” “an automated scheduling data processing system in communication with the planning data processing system and comprising a second computer processor …,” “an automated criticality data processing system in communication with the planning and scheduling data processing systems and comprising a third computer processor …,” “an automated manufacturing scheduling data processing system in communication with the criticality data processing system and one or more work cell stations and comprising a fourth computer processor …,” and “an automated metric assembly data processing system in communication with the one or more work cell stations and the automated planning, criticality, and manufacturing scheduling data processing systems and comprising a fifth computer processor …”  in claim 14; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Sherer et al. (US 20140236651 A1) at [0072] and Applicant’s specification at [0076] & [00114] (disclosing that the data processing systems of the management system may each be in the form of a computer or computer system and application of machine learning technology has become commonplace). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving, transmitting, from sensors, to machines limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10 & 12-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623